Case 19-19708-CMG         Doc 38     Filed 10/01/19 Entered 10/01/19 17:26:49           Desc Main
                                    Document      Page 1 of 2


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 ROMANO GARUBO & ARGENTIERI
 Emmanuel J. Argentieri, Esquire
 52 Newton Avenue, P.O. Box 456
 Woodbury, New Jersey 08096
 (856) 384-1515
 Attorney for Secured Creditor,
 U.S. BANK NATIONAL ASSOCIATION AS
 LEGAL TITLE TRUSTEE FOR TRUMAN 2016
 SC6 TITLE TRUST
                                                       Case No.:       19-19708
 FOUR THE BOYS II, LLC
 fka FOUR THE BOYS, LLC                                Chapter:        11
 xx-xxx5633                                            Judge:          CMG
                        Debtor.




                    OBJECTION TO CONFIRMATION OF PLAN AND
                            DISCLOSURE STATEMENT


       Secured Creditor, U.S. Bank National Association as Legal Title Trustee for Truman

2016 SC6 Title Trust, the holder of a mortgage on the real property of the debtor commonly

known as 356 Bay Lane, Mantoloking Shores, New Jersey 08738, by and through its

undersigned attorneys, hereby objects to the confirmation of the Chapter 11 Plan and Disclosure

Statement.

       Objection is made to confirmation of the proposed Plan and Disclosure Statement in the

event that:


         (a)     the Debtor seeks to modify the rights of Secured Creditor, which is the holder of
                 a claim secured only by a security interest in real property that is the principal
                 residence of the Debtor;
Case 19-19708-CMG         Doc 38    Filed 10/01/19 Entered 10/01/19 17:26:49            Desc Main
                                   Document      Page 2 of 2



        (b)      the proposed plan/DS fails to comply with the requirements of the Bankruptcy
                 Code and is not proposed in good faith;

        (c)      the proposed plan/DS does not provide that Secured Creditor retain its lien;

        (d)      the value of the property to be distributed to Secured Creditor under the plan/DS
                 is less than the allowed amount of its claim;

        (e)     the proposed plan/DS is not feasible;

        (f)     the proposed plan/DS fails to comply with other applicable provisions of Title
                11;

        (g)     the proposed plan/DS fails to provide for Secured Creditor’s claim as provided for
                in its Proof of Claim.



       Therefore, Secured Creditor respectfully requests that the court deny confirmation of

Debtor’s proposed Plan and Disclosure Statement.


                                                        Respectfully submitted,
                                                        Romano Garubo & Argentieri


                                                        /s/EMMANUEL J. ARGENTIERI
                                                        EMMANUEL J. ARGENTIERI
Date: 10/1/19
